                 Case 2:19-cr-00304-JS Document 3 Filed 06/06/19 Page 1 of 1 PageID #: 7
                                                  UNITED STATES DISTRICT COURT
                                                      Eastern District of New York


           United States of America                          DETENTION ORDER PENDING TRIAL

                       v.-      .                                  Case No.   IC} /1 J 5;J 1
            Ga:s gar Lof!2---
                  Defe d

         After conducting a detention hearing under the Bail Reform Act, 18 U .S.C. § 3142(f), I conclude that the facts require that
the defendant be detained pending trial. In reaching this determination, I have considered the factors set forth in 18 U.S. C. § 3142(g).
Further findings of fact made on the record are hereby incorporated by reference. U.S. v. English, 629 F.3d (2d Cir. 2011) (reasons for
detention 11 may be embodied in the transcript of the proceedings").

                                    I. Findings of Fact/Reasons Justifying Detention in Presumption Cases

The defendant is charged with an offense described in 18 U.S.C. § 3142(f)(l) and there is probable cause to believe that the person
committed an offense, for which he has been charged, as follows:

          Type of Offense               Statutory Sections (and Max. Prescribed Prison Term, if any)

 □        Controlled Substances         21 U.S.C. §§ 801 et seq., 951 et seq. or 46 U.S.C. § 70501 et seq. (10 years or more)

 □        Use of a Firearm              18 U.S.C. § 924(c)

 □        International                 18 U.S.C. § 956(a) or§ 2332b (10 years or more for§ 2332b(g)(5)(B))
          Terrorism
 □        Human trafficking             18 U.S.C. §1581 et seq. (20 years or more)

 □        Offense Involving a           18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(l), 2245, 2251, 2251A, 2252(a)(l-3),
          Minor                         2252A(a)(I-4), 2260, 2421, 24~2, 2423, or 2425

As such, as provided in 18 U.S.C. § 3142(e) (2), there is a rebuttable presumption that no conditions or combination of conditions
exist that will assure the defendant's appearance and the safety of the community. I find that:                                 ·

  □   the defendant has not met the burden of production to rebut the presumption.
  □   that no conditions or combination of conditions exist that will assure the defendant's appearance and/or the safety of the
      community.

                              IL Findings of Fact/Reasons Justifying Detention in Non-Presumption Cases

    d that the testimony and information submitted at the detenLion hearing establishes that:
      ere is a serious risk that the defendant will not appear.
  □ ere is a serious risk that the defendant will obstruct justice nnd/or otherwise endanger the safety of another person or the
    community.
  □ Other:



                                                      m.   Directions Regarding Detention

         The defendant is committed to the custody of the Attorney General or a designated representative for confinement in a
corrections facility separate, to the extent practicable, from pc r~ 11i-- :1 waiting or serving sentences or held in custody pending appeal.
                                                                     1


The defendant must be afforded a reasonable opportunity to con~u lL privately with defense counsel. On order of United States Court
or on request of an attorney for the Government, the person in cb rge of the corrections facility must deliver the defendant to the
United States marshal for a court appearance.

                                    0
                                                     /5/ &/ar'( f 8~';117
Da~entral Islip, NY
           ~ b               ,201J

                                                   -~·~    ..,.,Honorable Gary R B r ~
